UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-07888 Limited Term Tax-Exempt Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: July 31 Date of reporting period: July 31, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Limited Term Tax-Exempt Bond Fund of America [photo of a woman sitting in an auditorium - her hand raised -a group of other peoplesitting in front of her] Special feature Q & A with the fund’s portfolio counselors u See page 4 Annual report for the year ended July 31, 2010 Limited Term Tax-Exempt Bond Fund of AmericaSM seeks current income exempt from regular federal income taxes, consistent with preservation of capital, by investing primarily in investment-grade municipal bonds. The fund’s portfolio maintains a dollar-weighted average maturity between three and 10 years. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 2.50%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 2.50% maximum sales charge* % % % *The maximum initial sales charge was 3.75% prior to November 1, 2006. The total annual fund operating expense ratio was 0.61% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on page 20 for details. The fund’s 30-day yield for Class A shares as of August 31, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 1.91%. (For investors in the 35% tax bracket, this is equivalent to a taxable yield of 2.94%.) The fund’s distribution rate for Class A shares as of that date was 2.89%. Both reflect the 2.50% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 26. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch, as an indication of an issuer’s creditworthiness. Income may be subject to state or local income taxes and/or federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: The municipal bond market posted solid gains for the past fiscal year, marked by strong demand for intermediate maturity debt. For the 12 months ended July 31, 2010, Limited Term Tax-Exempt Bond Fund of America recorded a total return of 7.7%. A portion of this return comes from dividends paid by the fund. For the 2010 fiscal year, the fund paid monthly dividends totaling nearly 48 cents a share. This amounts to an income return of about 3.2% for the fund’s shareholders. The larger portion of the total return came from an increase in the fund’s net asset value, which rose from $15.11 to $15.78. The fund’s results compared favorably to both of its benchmarks. The unmanaged Barclays Capital Municipal Short-Intermediate 1–10 Years Index (a proxy for the segment of the municipal market in which the fund primarily invests) returned 5.7%. Additionally, the fund’s peer group measure, the Lipper Intermediate Municipal Debt Funds Average, posted a 7.6% return. Results for longer time periods are shown in the table below. Municipal market overview The fund’s fiscal year began August 1, 2009, on the threshold of a breakout rally in the municipal market. Bond prices soared through September as the broader market climbed more than 5% in two months. Strong investor demand fed the momentum, and confidence was buoyed by increasing evidence of a recovery in the economy. By October, however, the rally paused, and a modest correction ensued through mid-November. The market then resumed its upward climb, but at a more gradual, steady pace. Though there were additional, small corrections later in the fiscal year, the cumulative effect was a year of strengthening bond prices, declining rates and a marked return to relative normalcy in the municipal market — a welcome contrast to the volatility that the bond markets experienced during late 2008 and early 2009. [Begin Sidebar] Results at a glance For periods ended July 31, 2010, with dividends reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 10/6/93) Limited Term Tax-Exempt Bond Fund of America (Class A shares) % Lipper Intermediate Municipal Debt Funds Average* Barclays Capital Municipal Short- Intermediate 1–10 Years Index† *Source: Lipper. Lipper averages are based on total return and do not reflect the effect of sales charges. † The index is unmanaged and primarily holds bonds with high investment-grade ratings; its results do not reflect the effect of sales charges, commissions or expenses. [End Sidebar] [photo of a woman sitting in an auditorium - her hand raised -a group of other peoplesitting in front of her] [Begin Sidebar] In this report Special feature 4 Q & A with the fund’s portfolio counselors Given the market’s transformation and scope of issues still facing the American economy, we thought our shareholders might appreciate hearing directly from the fund’s portfolio counselors, Brenda Ellerin and Neil Langberg, as they discuss recent developments and outlooks for Limited Term Tax-Exempt Bond Fund of America. Contents 1 Letter to shareholders 3 The value of a long-term perspective 8 Summary investment portfolio 13 Financial statements 27 Board of trustees and other officers [End Sidebar] While nearly every segment of the municipal market posted gains for the fiscal year, lower rated bonds generally produced better returns than highly rated bonds. Of the two principal municipal categories, revenue bonds (which are a major focus of this fund) bested returns on general obligation bonds. Among the various revenue sectors, hospitals, housing-related, transportation and, especially, corporate-related debt produced the largest gains, according to Barclays Capital. Overall, longer maturity bonds reaped higher returns than did shorter maturity debt. Inside the portfolio With the steady decline in bond market rates over the past year, the portfolio counselors of Limited Term Tax-Exempt Bond Fund of America concentrated on finding issues of incrementally higher yield for the portfolio. They focused mainly on revenue bonds, rather than general obligation debt. Within the revenue category, portfolio additions included hospital debt, airport financings and electric utility issues. Rather than reach for yield among longer maturity bonds, the portfolio counselors focused on lower rated bonds within the investment-grade category (bonds rated BBB and above), which is consistent with the fund’s investment policies. Consequently, the fund increased holdings of A-rated debt, which is the second lowest rung of investment-grade ratings. At the same time, exposure to the highest rated bonds (AAA) declined slightly. Changes to the portfolio were aided by strong fund flows. Overall, net assets of the fund grew about 26%, while the number of shareholder accounts climbed about 29%. Many of these investors came to the fund seeking an alternative to the extremely low yields on short-term bonds, while also seeking to avoid the higher levels of volatility typically associated with long-term debt. Looking ahead The outlook for the economy is “unusually uncertain,” in the words of Federal Reserve chairman Ben Bernanke. Glimmers of growth evident earlier in the year have dulled recently on disappointing economic news. Though we do not presently anticipate another major downturn, we do think sluggish growth could be the trend for the near term. In this environment, we believe that interest rates are likely to remain low and intermediate-term bonds are likely to see continued good demand from investors. Municipal investors also face some uncertainty with respect to the future of income tax rates. If tax rates do rise, as some expect, that could make tax-exempt bonds even more desirable. To learn more about current market conditions and our near-term outlook for municipal bonds, we invite you to read our feature article, “Q & A with the fund’s portfolio counselors,” which begins on page 4. The article offers the perspectives of the fund’s counselors on a range of topics pertinent to the fund. We look forward to reporting to you on the fund’s progress again in six months. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ Brenda S. Ellerin Brenda S. Ellerin President September 14, 2010 For current information about the fund, visit americanfunds.com. [Begin Sidebar] Tax-exempt yields vs. taxable yields Find your estimated taxable income below to determine your federal tax rate,* then look in the far right column to see what you would have had to earn from a taxable investment to equal the fund’s 2.96% tax-exempt distribution rate† as of July 31, 2010. If your taxable income is …then your federal The fund’s tax-exempt distribution rate of 2.96% is equilavent to a Single Joint tax rate is… taxable rate of… $
